Citation Nr: 1131678	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-27 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for recurrent psoriasis of the bilateral wrist and ankles.

2.  Entitlement to service connection for residuals of a rib fracture, to include chest pain.

3.  Entitlement to service connection for bronchitis, to include as secondary to asbestos exposure.

4.  Entitlement to service connection for pneumonia, to include as secondary to asbestos exposure.

5. Entitlement to an initial compensable rating for lichen planus of the bilateral wrists and ankles. 

6.  Entitlement to an initial compensable evaluation for sinusitis.

7.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative joint disease.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The National Veterans Disability Advocates, LLC.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran had active service from July 1979 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Following the Statement of the Case (SOC), the Veteran submitted additional evidence with a waiver of RO jurisdiction.  This evidence will thus be considered by the Board in the adjudication of this appeal.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but the issue has not yet been adjudicated.  In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court clarified that a TDIU claim is part of the Veteran's increased rating claim where, as here, the Veteran claims unemployability due to his service-connected disability and the schedular rating is less than total.  Therefore, the proper remedy here is for the Board to remand, rather than refer, the TDIU component of the increased rating issue to the AOJ for proper development and adjudication.

The issues of entitlement to service connection for bronchitis and pneumonia, to include as secondary to asbestos exposure or an undiagnosed illness; entitlement to higher initial ratings for lichen planus of the bilateral wrists and ankles, sinusitis and lumbar spine degenerative joint disease; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran's skin symptoms involving the bilateral wrist and ankles have been attributed to a known diagnosis, lichen planus; psoriasis has not been shown.

3.  A chronic residual disability associated with an in-service rib fracture has not been shown.


CONCLUSIONS OF LAW

1.  Psoriasis of the bilateral wrist and ankles was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).

2.  Residuals of a rib fracture, to include chest pain, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements regarding service connection were accomplished in June 2007 and September 2007 letters, provided before the adjudication of the claim.  With regards to the service connection claims on appeal, the Veteran reports that he served in the Persian Gulf.  He is noted to have received an Air Force Achievement Medal for service in Saudi Arabia.  Saudi Arabia is one of the countries specifically listed by regulation that must be considered for service in Southwest Asia.  See 38 C.F.R. § 3.317(d)(4) (2010).  His DD 214 also shows receipt of the Global War on Terrorism (GWOT) service medal.  

The Veteran was not provided with the notice required by the VCAA for claims involving undiagnosed illnesses.  Also, while he was afforded VA examinations, these examinations did not include an assessment as to whether his subjective symptoms warranted consideration as undiagnosed illnesses.  The RO has adjudicated these claims without considering the possibility of a disability due to an undiagnosed illness under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2010).  Also, the SOC did not include a discussion of such statutory and regulatory provisions in the confirmed denial of the claim.  Nonetheless, the Board finds this omission is not prejudicial in this instance.  With respect to his claim skin disorder, the Veteran is seeking service connection for psoriasis, a diagnosed skin condition.  He has been diagnosed with lichen planus.  Further, he reports that he continues to have symptoms from a specific injury to his ribs in service that resulted in specific diagnosis in service (i.e. rib fracture).  He has not claimed, nor does the evidence raise, the issue of an undiagnosed illness that manifested to a degree of 10 percent or more following discharge from service.  Accordingly, that provision is inapplicable to this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and VA treatment records have been obtained and he has been provided with a VA examination.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Further, he declined a hearing related to his present claim.  The Board finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance is required.

Service Connection

The Veteran seeks service connection for psoriasis of the bilateral wrist and ankles and residuals of a rib fracture, to include chest pain.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service treatment records do not reflect any clinical findings or diagnoses of psoriasis.  The Veteran is shown to have been treated for warts, contact dermatitis, and lichen planus.  A June 1987 treatment note shows the Veteran complained of several days of right-sided rib pain after he fell on a tree stump.  He was diagnosed with a possible rib fracture or contusion.  An x-ray of the right rib showed subtle fractures of the anterior ends of the 7th and 8th ribs, without significant separation or displacement.  Service records are negative for further pertinent findings.  On a February 2007 Report of Medical Assessment in connection with the Veteran's retirement, he reported a history of psoriasis, lichen planus, and a left broken rib that still hurt.  On physical examination in May 2007, there were no systemic, musculoskeletal, or pulmonary symptoms noted.  The Veteran's lungs were clear to auscultation and respiratory rhythm and depth were normal.

VA outpatient treatment records do not reflect complaints, findings, or diagnoses of psoriasis, chest pain, or residuals of a rib fracture.  At a VA examination conducted in August 2007, the Veteran reported that he had a history of lichen planus at both wrists and ankles and a remote history of scabies of the bilateral arms.  On physical examination, the examiner noted that the Veteran did not have psoriasis, skin rashes, lesions, or other skin defects (other than a scar on his right index finger).  The examiner also stated that the Veteran's joints were not painful on musculoskeletal evaluation.  A chest x-ray was normal and showed no pneumothorax or osseous abnormality.  The cardiomediastinal structures were unremarkable.  

Based on review of the evidence, the Board concludes that the preponderance of the evidence is against these claims.  At the outset, the Board notes the Veteran has not based his claims on his Gulf War service.  For Veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under this law and regulation, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  In this case, the Veteran claims that to have residuals from a specific injury to his ribs in service - an injury that was given a specific diagnosis of a rib fracture during service.  With respect to his claimed skin condition affecting his wrists and ankles, he has been diagnosed with the specific disorder of lichen planus.  He has not claimed, nor does the evidence raise the issue of, any other undiagnosed illness that manifested to a degree of 10 percent or more following discharge from service.  Accordingly, this provision is inapplicable to this case. 

The Board observes that the Veteran has not presented any competent evidence of psoriasis involving his wrists and ankles or any other part of his body.  The Board also notes that he is already service-connected for a chronic skin condition involving his wrists and ankles, namely lichen planus.  Further while the Veteran is competent to report his observable skin symptoms, a diagnosis of psoriasis requires medical expertise.  Psoriasis is not the type of disability for which lay evidence may be competent, particular where there is a medical diagnosis of lichen planus involving the same areas of the body and there is no clinical history of psoriasis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  The Board also finds that there is no evidence of a current disability manifested as residuals of a rib fracture.  To the extent the Veteran claims service connection for residuals of a rib fracture on the basis of pain symptoms (that are not part of his claimed respiratory conditions), the Board notes that pain alone is not a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Simply put, in the absence of proof of present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no diagnosis of psoriasis or chronic residuals of a rib fracture that can be related to service, the claims for service connection are denied.  As the preponderance of the evidence is against these claims, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for psoriasis of the bilateral wrist and ankles is denied.

Service connection for residuals of a rib fracture, to include chest pain is denied.


REMAND

The Veteran seeks service connection for bronchitis and pneumonia, to include as secondary to asbestos exposure.  Service treatment records reflect diagnoses of bronchitis, sinusitis, and upper respiratory infections.  The Veteran also reported a history of pneumonia.  The Veteran has reported a continuity of respiratory symptoms since separating from service.  The Veteran underwent VA examination in August 2007; however, the examiner did not evaluate the Veteran for his claimed respiratory conditions (with the exception of sinusitis), take a history from the Veteran regarding his symptoms, or provide a medical opinion as to whether the Veteran currently has a chronic respiratory condition.  The question also remains as to whether his claimed respiratory disorders are a manifestation of an undiagnosed illness or qualifying chronic disability associated with his Persian Gulf War service.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  For these reasons, the Board finds that a remand for a new examination and opinion based upon a thorough review of the evidentiary record is necessary to the adjudication of these claims. 

The Veteran also seeks an initial compensable rating for lichen planus of the bilateral wrists and ankles.  In statements received from the Veteran's former and current representatives, it was indicated that the lichen planus disorder has worsened since his since the most recent VA examination conducted in August 2007, and now includes his bilateral feet.  The Veteran also avers that his disorder was not examined during a period of flare-up.  As such, VA is required to afford him a contemporaneous VA examination, to assess the current nature, extent and severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this issue.  VA is also required to associate the additional treatment records with the claims file that are dated since December 2007.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In the December 2007 rating decision on appeal, the RO granted service connection for sinusitis with an initial noncompensable evaluation and lumbar spine degenerative joint disease with an initial 10 percent disability evaluation.  In a statement received by VA in January 2008, the Veteran expressed disagreement with that rating decision as it pertained to the initial disability evaluations that were assigned.  The RO has not issued the Veteran a Statement of the Case (SOC) with respect to these two issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Finally, the issue of TDIU was raised by the Veteran in a statement dated in March 2011.  As such, the claim of entitlement to TDIU, as a component of the Veteran's claims for an increased evaluation, is before the Board.  Since the Veteran's claim of entitlement to TDIU depends, in part, upon the outcome of the Veteran's claims of entitlement to service connection for chronic bronchitis and pneumonia, as well as increased ratings for lichen planus, sinusitis, and lumbar spine degenerative joint disease, the Board finds the issue of entitlement to TDIU to be inextricably intertwined with these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to TDIU until the issues of entitlement to service connection for chronic bronchitis and pneumonia, as well as increased ratings for lichen planus, sinusitis, and lumbar spine degenerative joint disease, is resolved. Id.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding private treatment records related to his conditions.  Thereafter, the RO should request that the Veteran provide, or authorize VA to obtain, these records.  Request all relevant VA medical records from December 2007 to the present.  All efforts to obtain any medical reports made should be documented and incorporated into the claims file.

2.  Schedule the Veteran for a Gulf War examination to determine the nature and etiology of any current disability of respiratory system.  The claims folder should also be made available to the examiner for review before the examination.  All indicated tests and studies should be conducted.  The examiner should determine whether any current disability of the respiratory system can be ascribed to a known clinical diagnosis (i.e. chronic bronchitis and pneumonia, etc.); and if so, whether it is at least as likely as not that such disorder had its onset in service; is the result of a disease or injury in active service; or is related to claimed asbestos exposure.  If there are objective signs or symptoms of a respiratory condition that cannot be ascribed to a known clinical diagnosis, the examiner should describe all symptoms associated with those signs or symptoms.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Schedule the Veteran for a VA examination of the nature and severity of his service-connected lichen planus, involving the bilateral wrists, ankles, and feet.  The claims file must be made available to the examiner for review.  All appropriate testing should be conducted, and all pertinent findings reported.  The examiner should provide a comprehensive report discussing the current severity of these disabilities, including all current pathology and associated functional impairment.  The assessment should include, but is not limited to the following: specific measurements regarding the size (length and width) of any scars present; whether they are superficial, deep, or painful; and an estimate, to the extent possible, of what percentages of the body and/or the exposed areas of the body are affected by the lichen planus.  The examiner should also indicate the nature and frequency of any systemic therapy such as corticosteroids or other immunosuppressive drugs used to treat this condition.

4.  The RO must issue the Veteran an SOC with respect to his claims of entitlement to higher initial ratings for service-connected sinusitis and lumbar spine degenerative joint disease, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

5.  Then readjudicate the appeal, including the TDIU issue, which is a component of the claims of entitlement to increased ratings for lichen planus, sinusitis, and lumbar spine degenerative joint disease.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


